Mr. Justice Lawrence delivered the opinion of the Court: This was a suit brought by Zacharie against the administrator and heirs of Benjamin Godfrey, deceased, in the Alton City Court, to recover a sum of money alleged to have been owing by the deceased to plaintiff. The estate had been settled, and the object of this suit was to reach property descended to the heirs. The defendants pleaded the statute of limitations, and the court gave judgment in their favor. The record is brought here upon an agreed state of facts, it being admitted that the deceased acknowledged his indebtedness as late as March 13th, 1861, and the question being whether the statute of limitations ran against the plaintiff during the late war. It is admitted that Zacharie resided in Hew Orleans at the breaking out of the rebellion, and had resided there for sixty-years ; that on the 24th of August, 1861, he left Hew Orleans for Cuba and Mexico, to attend to his private business ; that prior to January, 1862, he was taken from a British vessel bound for Metamoras by an American ship of war* and carried to Fort Lafayette, in the harbor of Hew York; that he was released by order of the government, on the ground of his being a loyal citizen; that he returned to Hew Orleans in January, 1862, and in February, 1862, he again left that city, engaged in trade between Havana and Mexico, and continued in such trade until after the termination of the war in 1865, when he returned to Hew Orleans where his family had constantly resided, and where was his home. He was loyal to the government and opposed to secession from the commencement of the war, and in December, 1863, took the oath of allegiance under the President’s proclamation of that year, before the United States consul at Tampico. On this state of facts, it is urged by plaintiff’s counsel, that he never lost his residence in Louisiana, and that whatever may have been his personal loyalty, if he had his residence in the hostile territory, he is to be regarded as an alien enemy, and as having been subject to the disabilities of that position. It is further urged, that one of these disabilities, was the incapacity to sue in the courts of Illinois, and hence our statute of limitations did not run against him during that period. It is unnecessary to pass upon this last point, as the agreed facts do not sustain the theory that Zacharie was under the disabilities of an alien enemy. It is true, as urged by plaintiff’s counsel, that the Supreme Court of the United States has decided in the Prize cases, 2 Black, 635, and in the case of Mrs. Alexander’s cotton, 2 Wallace, 404, that all persons residing within the hostile territory were liable to be treated as enemies, and the disposition of individuals cannot be inquired into. But the same court, in the case of the Peterhoff, 5 Wallace, 60, after referring to these cases, says: “ but this has never been held in respect to persons faithful to the Union, who have escaped from those States, and have subsequently resided in the loyal States or in neutral countries; such citizens of the United States lost no rights as citizens by reason of such temporary and constrained residence in the rebellious portions of the country.” The principle here announced governs the case before us. Although the plaintiff, if he left Louisiana immediately after the commencement of the war, with the intention of returning when the war should close, his family meanwhile remaining there, would not be considered, for most purposes, as having lost his citizenship there, or his technical legal residence, yet the general principle announced in the Prize cases and in Mrs. Alexander's case must necessarily be so qualified as not to apply to a case like this, and the qualification was declared in the case of the Peterhoff. It would be unjust in the extreme to hold, that a loyal citizen, leaving the rebellious States at the opening of the war, and having his abode during its continuance on loyal or neutral ground, should be considered as disabled from suing in our courts in consequence of the war which was being waged by the people whom he had left, a war which he did not approve, and which he had saved himself from the liability of supporting by leaving the hostile territory. If, during that period, he had brought suit in the courts of this state for the recovery of this debt, and had been met with the plea of alien enemy, and, on the trial of that issue, the same facts had appeared which have been disclosed by the present record, no court would have held the plea to be sustained. . To have held that loyal refugees from the rebellious States were not entitled to be heard in our courts, would have tended to drive them back to the rebellion, while to have permitted them to recover debts that were due to them would not in any degree have conduced to its support, as the money or property recovered would not be brought, by the recovery, within the reach of the enemy, and rendered liable to seizure by him for the maintenance of the war. In such a case the courts would have inquired, not whether the plaintiff had a legal citizenship in a rebel State at the opening of the war, which he might resume at its close, but where his actual residence was during the war, and whether, if allowed to recover his dues, the probable effect of a recovery would be to place the amount recovered within the reach of the enemy, and if satisfied upon these points, they would not have closed their doors upon a plaintiff merely because he intended to return to his family and former home after the war should close. We had many men in the north during the war, and some of them in the military and civil service of the government, who having left their homes and families from apprehension of being forced into the rebel service, were among the most loyal of our people, and it was never supposed our courts must regard them as alien enemies, because of the character of the community whence they came. Counsel for plaintiff cite Tucker v. Watson, 15 Law Register, 220, decided by the Court of Appeals of Virginia, as sustaining their position, but the plaintiff in that case had not merely his legal citizenship, but his actual residence, in the State of Virginia during the war. We hold the plaintiff in this record was under no disability to bring suit during the war, and the statute of limitations did not cease to run against him. Whether it would have run, had he been an actual resident, during the war, of a rebellious State, is a question we have not considered. Judgment affirmed.